Application for mandamus granted. The 24th Judicial District Court is ordered to act without delay on application for writ of habeas corpus pending in that court since July 23, 1970. Time provisions of C.Cr.P. Arts. 354 and 360 are mandatory.
ORDER
On considering the petition of relator in the above numbered and entitled cause:
IT IS ORDERED that the Twenty-Fourth Judicial District Court, Parish otf Jefferson, without delay, grant a full evidentiary hearing on relator’s petition for a writ of habeas corpus pending in that Court since July 23, 1970, and make a determination of the merits of his application after the hearing.